Citation Nr: 0915278	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-32 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low back strain with degenerative joint disease.  

2.  Entitlement to an evaluation in excess of 10 percent for 
musculoligamentous sprain of the right shoulder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis with headaches.  

4.  Entitlement to a compensable evaluation for fracture of 
the left ankle.  

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

6.  Entitlement to service connection for squamous cell 
carcinoma of the right pharynx, to include as being the 
result of exposure to herbicides.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
squamous cell carcinoma of the right pharynx and continued 
the disability evaluations for the following disabilities: 
low back strain with degenerative joint disease, 10 percent 
disabling; musculoligamentous sprain of the right shoulder, 
10 percent disabling; allergic rhinitis with headaches, 10 
percent disabling; fracture of the left ankle, 0 percent 
disabling; and bilateral hearing loss, 0 percent disabling.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in September 2007, the Veteran indicated that he 
wished to testify at a hearing before the Board at the local 
RO.  However, the RO received a letter on October 25, 2007, 
wherein the Veteran withdrew his hearing request.  Therefore, 
the Board finds that there is no hearing request pending at 
this time.  See 38 C.F.R. § 20.702(e) (2008).

The issues of entitlement to increased ratings for low back 
strain with degenerative joint disease and bilateral hearing 
loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected right 
shoulder disability is manifested by complaints of pain and 
some limitation of movement, but is not shown to have 
limitation of motion at the shoulder level, nor is there an 
ankylosis or impairment of the humerus, clavicle, or scapula.  

3.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected allergic 
rhinitis with headaches is manifested primarily by an itchy 
nose, watery eyes, and sneezing, without polyps and with no 
obstruction of the nasal passage that is 50 percent blocking 
on both sides, or complete obstruction of the nasal passage 
on one side.  

4.  The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected fracture of 
the left ankle is manifested by subjective complaints of pain 
with no limitation of motion.  

5.  Competent evidence of a nexus between the post service 
diagnosis of squamous cell carcinoma of the right pharynx, 
including exposure to herbicides, is not of record.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for musculoligamentous sprain of the right shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5203 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for allergic rhinitis with headaches have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.97, Diagnostic Codes 6502, 6522 (2008).

3.  The criteria for a compensable evaluation for fracture of 
the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2008).  

4.  Squamous cell carcinoma of the right pharynx was not 
incurred in or aggravated by active service, nor is such a 
disability presumed to have been incurred as a result of 
exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The Veteran asserts that his service-connected disabilities 
warrant evaluations in excess of those that have been 
assigned.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Although the 
Board has thoroughly reviewed all medical evidence of record, 
the Board will focus primarily on the more recent medical 
findings regarding the current level of impairment related to 
each of the Veteran's disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

A.  Musculoligamentous Sprain of the Right Shoulder

In his May 2007 personal statement, the Veteran stated that 
he could not rotate his right shoulder, and it often feels 
like his arm and shoulder are being "rip[p]ed out."  He 
asserts that his service-connected right shoulder disability 
warrants an increased rating.  

In September 2006, the Veteran was afforded a VA examination 
for his service-connected right shoulder disability.  He 
informed the examiner that he does not recall how he injured 
his right shoulder other than remembering it "popping" 
during his military service.  It has progressively worsened 
since then, and he uses analgesics and anti-inflammatory 
drugs to alleviate the pain, stiffness, weakness, and the 
severe flare-ups that occur every two to three weeks.  

Range of motion testing of the right shoulder revealed 
forward flexion to 150 degrees with pain beginning at 150 
degrees and ending at 140 degrees, abduction to 150 degrees 
with pain beginning at 150 degrees and ending at 140 degrees, 
external rotation to 90 degrees with pain beginning at 0 
degrees and ending at 0 degrees, and internal rotation to 90 
degrees with pain beginning at 0 degrees and ending at 0 
degrees.  The examiner stated that there was no additional 
loss of motion on repetitive motion, loss of a bone or part 
of a bone, recurrent shoulder dislocations, joint 
inflammatory arthritis, or joint ankylosis.  There was noted 
crepitus and tenderness in the right shoulder, and x-ray 
reports reflected a normal glenohumeral joint.  The Veteran 
was diagnosed with musculoligamentous sprain of the right 
shoulder.  

The Board notes that private treatment records contain no 
complaints or treatment for the Veteran's service-connected 
right shoulder disability.  

The Veteran's service connected right shoulder disability is 
currently rated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5203.  The Board notes that Diagnostic 
Code 5299 was used to designate an unlisted condition of the 
musculoskeletal system.  See 38 C.F.R. § 4.27 (2008).  Under 
Diagnostic Code 5203 malunion of the clavicle or scapula, or 
nonunion without loose movement, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  These disabilities may also 
be rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The normal range of motion of the shoulder is 180 degrees of 
forward elevation (flexion) and abduction, and 90 degrees of 
external rotation.  38 C.F.R. § 4.71, Plate I.  Limitation of 
motion at the shoulder level equates to 90 degrees of either 
flexion or abduction.  Limitation of motion of the major arm 
to 25 degrees from the side warrants a 40 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation to midway 
between the side and shoulder level warrants a 30 percent 
rating.  Id.  Limitation to shoulder level warrants a 20 
percent rating.  Id.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence shows that the Veteran is right-handed.  
Consequently, for rating purposes, the right shoulder is the 
major extremity.  

Based upon the evidence of record, there is no medical 
evidence showing that the Veteran has dislocation or nonunion 
of the clavicle or scapula, and thus he is not entitled to a 
rating higher than 10 percent under Diagnostic Code 5203.  As 
noted above, a rating in excess of 10 percent could be 
assigned based on limitation of motion of the arm.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  However, the 
medical evidence of record fails to show that the range of 
motion of the Veteran's right arm is limited to shoulder 
level.  At the September 2006 VA examination, the Veteran 
demonstrated flexion to 150 degrees and abduction to 150 
degrees.  As such, the Veteran fails to meet the criteria for 
a schedular rating in excess of 10 percent for his right 
shoulder under Diagnostic Codes 5201 and 5203.  

The Board has further considered evaluation of the Veteran's 
right shoulder disability under all other potentially 
appropriate diagnostic codes.  In this case, the Veteran's 
right shoulder does not have ankylosis as the Veteran 
demonstrated movement of his right shoulder in all planes of 
excursion during the September 2006 VA examination.  
Additionally, the record is void of any impairment of the 
humerus.  Thus, Diagnostic Codes 5200 and 5202 are not for 
application in this case and do not provide a higher 
evaluation for the Veteran's service-connected right shoulder 
disability.  

The Board has considered whether, due to additional 
limitation of motion due to pain, swelling, weakness, or 
excess fatigability, the Veteran's disability picture most 
nearly approximates the next-higher 20 percent evaluation 
under Diagnostic Code 5203.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the Board again notes the Veteran's continuing 
complaints of painful motion of his right shoulder; however, 
the September 2002 VA examiner opined that there was no loss 
of motion upon repetitive motion.  Thus, the Board finds that 
any functional impact of pain associated with the Veteran's 
service-connected right shoulder disability has already been 
contemplated in the 10 percent disability rating currently 
assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the Veteran's disability has appropriately been rated 
as 10 percent disabling.  

The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than the 10 percent evaluation; however, 
the objective medical evidence does not support the 
contention for a higher evaluation.  The Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for musculoligamentous sprain 
of the right shoulder, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.

B.  Allergic Rhinitis with Headaches

The Veteran asserts in his May 2007 personal statement that 
his headaches associated with his allergic rhinitis occur 
three to four times a month which causes him to lay down 
until they subside.  He contends that a rating in excess of 
10 percent is warranted for his service-connected allergic 
rhinitis with headaches.  

During the September 2006 VA examination, the Veteran stated 
that he began having seasonal rhinitis with headaches during 
his military service, and after discharge, his symptoms have 
been intermittent with remissions.  He has been prescribed 
Afrin nasal spray to alleviate his itchy nose, watery eyes, 
and sneezing.  The Veteran informed the examiner that he has 
occasional difficulty breathing through his nose, moderate 
exertion regarding shortness of breath, and allergic attacks 
approximately four to five times a year.

Physical examination of the Veteran revealed no evidence of 
sinus disease or a soft palate abnormality.  There were no 
signs of nasal obstruction, nasal polyps, septal deviation, 
deviation due to trauma, permanent hypertrophy of turbinates 
from bacterial rhinitis, rhinoscleroma, tissue loss, 
scarring, or deformity of the nose.  The examiner indicated 
that the larynx appeared normal, and there was no evidence of 
a prior laryngectomy.  There was also no evidence of 
Wegener's, granulomatosis, or granulomatous infection, as 
well as no residuals of any injury to the pharynx, including 
nasopharynx.  The examiner diagnosed the Veteran with 
allergic rhinitis with headaches that affect his daily 
activities.  

The Veteran's allergic rhinitis with headaches is rated under 
Diagnostic Codes 6502-6522.  Under Diagnostic Code 6502, the 
only compensable rating available is a 10 percent rating for 
application when there is 50 percent obstruction of the nasal 
passage on both sides, or complete obstruction on one side.  
Under Diagnostic Code 6522, a 10 percent rating is assigned 
for allergic or vasomotor rhinitis without polyps but with 
greater than 50-percent obstruction of nasal passages on both 
sides or complete obstruction on one side.  A 30 percent 
rating is assigned for allergic or vasomotor rhinitis with 
polyps.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6522 
(2008).  

The Board finds there is no competent evidence of record 
indicating that the service-connected disability is 
manifested by sufficient symptomatology to warrant a higher 
evaluation.  In the first instance, the Veteran has already 
been awarded a disability rating of 10 percent for his 
disability, which is the maximum schedular evaluation under 
Diagnostic Code 6502.  Therefore, Diagnostic Code 6502 does 
not assist him in obtaining a higher evaluation.  However, 
under Diagnostic Code 6522, the Veteran's service-connected 
rhinitis with headaches does not warrant a higher rating.  
The Veteran has reported the presence of an itchy nose, 
watery eyes, and sneezing, but there is no indication in the 
objective evidence of record that the Veteran has nasal 
polyps or suffers from greater than 50 percent obstruction of 
the nasal passage on both sides or, has total obstruction in 
one nasal passage.  In fact, the September 2006 VA examiner 
reported no nasal obstruction or nasal polyps, which compared 
to the rating criteria under Diagnostic Code 6522 does not 
render a 10 percent evaluation.  In sum, the evidence does 
not warrant a higher rating for the Veteran's allergic 
rhinitis with headaches under Diagnostic Code 6522.  

The Board has also considered whether any alternate 
diagnostic codes might afford the Veteran an increased rating 
in the present case.  The Board has considered the 
application of Diagnostic Codes 6523 and 6524.  However, the 
Veteran has not been shown to have bacterial rhinitis or 
granulomatous rhinitis.  38 C.F.R. § 4.96, Diagnostic Codes 
6523, 6524.  Thus, he is not entitled to an increased rating 
under those diagnostic codes.  

Finally, the Board has considered whether the Veteran is 
entitled to a "staged" rating for his service-connected 
allergic rhinitis with headaches, as the Court indicated can 
be done in this type of case.  See Hart v. Mansfield, supra.  
However, upon reviewing the longitudinal record in this case, 
we find that at no time during the claim and appeal period 
has the service-connected allergic rhinitis with headaches 
been more disabling than as currently rated under the present 
decision.  

In summary, the symptomatology which would allow for the 
assignment of a higher disability rating for the Veteran's 
service-connected chronic allergic rhinitis with headaches is 
not present.  It appears the RO granted the 10 percent rating 
in order to compensate for the symptoms the Veteran 
experiences with his service-connected disability.  The Board 
finds that the Veteran is not entitled to an evaluation in 
excess of 10 percent for the service-connected rhinitis with 
headaches, and the benefit-of-the-doubt is not for 
application.  See Gilbert, 1 Vet. App. at 55.  



C.  Left Ankle Fracture

The Veteran believes that a compensable rating is warranted 
for his left ankle fracture.  

The Veteran's left ankle fracture is currently evaluated as 0 
percent disabling under Diagnostic Codes 5299-5271.  Under 
Diagnostic Code 5271, a 10 percent rating is prescribed for 
moderate limitation of motion of the ankle, and a 20 percent 
rating is prescribed for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).  

Normal ankle dorsiflexion is to 20 degrees, and normal ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2008).  

At the September 2006 VA examination, the Veteran stated that 
he fractured his left ankle in 1963 during his military 
service.  Although he denied the use of assistive aids for 
walking, he admitted to being unable to stand more than a few 
minutes or walk no more than approximately 50 yards.  He 
reported pain, stiffness, and weakness of the left ankle with 
no giving way, instability, or deformity.  The Veteran 
informed the examiner of his severe incapacitating flare-ups 
that occur every two to three weeks, but reported no episodes 
of dislocation, subluxation, or locking.  

Physical examination of the Veteran revealed an antalgic, 
poor propulsion gait.  Otherwise, the left ankle did not 
demonstrate ankylosis or inflammatory arthritis.  Range of 
motion testing indicated dorsiflexion to 20 degrees with pain 
beginning at 0 degrees and ending at 0 degrees and plantar 
flexion to 45 degrees with pain beginning at 0 degrees and 
ending at 0 degrees.  The examiner stated that there was no 
additional loss of motion on repetitive motion.  X-rays of 
the left ankle revealed no bone or joint abnormality, and the 
examiner diagnosed the Veteran with status post fracture of 
the left ankle.  

Private treatment records reflect no complaints or treatment 
for the Veteran's service-connected fracture of the left 
ankle.  

Based on a thorough review of the record, the evidence does 
not support a compensable evaluation for the Veteran's 
service-connected left ankle fracture under Diagnostic Code 
5271.  Although the Veteran has complained of pain in his 
left ankle and limitations on walking due to his left ankle 
disability, none of the medical evidence of record 
objectively documents limitation of motion in the ankle.  In 
fact, as noted in the September 2006 VA examination report, 
range of motion testing during the examination reflected 
normal readings.  The Board finds that a compensable 
evaluation under Diagnostic Code 5271 is not warranted.  

Other diagnostic codes pertaining to the ankle and foot must 
be considered to determine if a compensable evaluation is 
warranted under other criteria.  Schafrath, 1 Vet. App. at 
589.  In this case, the Veteran's disability does not warrant 
a higher rating under Diagnostic Code 5270 or Diagnostic Code 
5272 because he has never demonstrated or been diagnosed with 
ankylosis of the ankle.  In addition, the Veteran has never 
been diagnosed with malunion of the os calcis or astragalus 
and never underwent astragalectomy, thus, Diagnostic Codes 
5273 and 5274 are not for application in this case.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 
(2008).  To the extent that the Veteran has a foot injury, as 
contemplated by Diagnostic Code 5284, based on the evidence 
discussed above, the Veteran's fracture of the left ankle is 
not of such severity as to warrant a compensable evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  

Considering whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, the 
Board observes that the Veteran has complained of pain and 
limitations on walking due to his service-connected left 
ankle disability; however, when viewed in conjunction with 
the medical evidence, his complaints do not tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
addition, the September 2006 VA examiner opined that there 
was no additional loss of motion on repetitive use.  The 
degree of limitation of motion is contemplated in the current 
rating.  Therefore, the Board finds that the holding in 
DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not provide a basis for a higher rating.  

The Board also finds that staged ratings are not warranted 
here, as the degree of impairment due to his service-
connected fracture of the left ankle has not varied 
significantly during the appeal period.  See Hart v. 
Mansfield, supra.

In summary, and for the reasons and bases set forth above, 
the Board finds the Veteran is not entitled to a compensable 
evaluation for his service-connected fracture of the left 
ankle, and the benefit-of-the-doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b);Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Extraschedular Consideration

An extraschedular evaluation is not for consideration 
regarding the Veteran's service-connected musculoligamentous 
sprain of the right shoulder, allergic rhinitis with 
headaches, and fracture of the left ankle.  The evidence does 
not show that the Veteran's service-connected disabilities 
presented or present such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  In deciding 
the disability rating issues herein, the Board has considered 
the provisions of 38 C.F.R. § 4.10, which relate to 
functional loss as well as the Veteran's contentions that his 
service-connected disabilities affect his daily activities.  
However, the Veteran's service-connected disabilities are 
adequately compensated for by the evaluations currently 
assigned.  

D.  Squamous Cell Carcinoma of the Right Pharynx

The Veteran asserts that he incurred his squamous cell 
carcinoma of the right pharynx during his active military 
service, and service connection is warranted for the 
disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  Service 
connection for certain "chronic diseases" may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

A Veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii) (2008); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.309(e) (2008).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an inservice 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for squamous cell carcinoma of 
the right pharynx.  The evidence of record indicates that the 
Veteran was first diagnosed with squamous cell carcinoma of 
the right pharyngeal wall and right hypopharynx in May 2005.  
The Veteran's argument is that he developed the disability as 
a result of his military service.  

As indicated above, the Veteran served in Vietnam during the 
Vietnam Era; hence, he is presumed to have been exposed to 
herbicide agents during such service.  However, squamous cell 
carcinoma of the right pharynx is not among the diseases, 
listed under 38 C.F.R. § 3.309(e), for which service 
connection, on a presumptive basis, due to herbicide 
exposure, is available.  Therefore, there is no basis to 
grant service connection for squamous cell carcinoma of the 
right pharynx on a presumptive basis.  

The record also presents no basis for grant of service 
connection for squamous cell carcinoma of the right pharynx 
on a direct basis.  The Veteran has not asserted that he had 
symptoms of the disability in service, and the evidence of 
record does not suggest this either.  The Veteran's service 
treatment records contain no complaints, diagnoses, or 
treatments relating to squamous cell carcinoma of the right 
pharynx, and clinical evaluation of the Veteran upon 
separation in February 1980 found no abnormalities of the 
mouth and throat.  As previously stated, the first objective 
medical evidence that the Veteran suffered from squamous cell 
carcinoma of the pharynx was in May 2005, many years after 
service.  The Board is of course, aware of the provisions of 
38 C.F.R. § 3.303(b), relating to chronicity and continuity 
of symptomatology.  However, there is no objective medical 
evidence of record of the claimed disability during service 
or immediately thereafter.  See Voerth v. West, 13 Vet. App. 
117, 120-21 (1999) (there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observations is competent).  Such evidence is lacking in this 
case, and continuity of symptomatology after service is 
therefore not demonstrated.  

Furthermore, no medical professional has provided competent 
medical evidence linking the diagnosis of squamous cell 
carcinoma of the right pharynx to any aspect of the Veteran's 
active service, to include his presumed exposure to 
herbicides in service, and the Veteran has not alluded to the 
existence of any such opinion.  Therefore, there is no 
probative medical evidence suggesting a link between the 
Veteran's period of service and his current diagnosis of 
squamous cell carcinoma of the right pharynx.

The Board is aware of the Veteran's contentions that his 
squamous cell carcinoma of the right pharynx is somehow 
etiologically related to service, including herbicide 
exposure; however, as the record does not reflect that the 
Veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnosis is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence linking the Veteran's current 
diagnosis to service, service connection for squamous cell 
carcinoma of the right pharynx is denied.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for squamous cell carcinoma of the 
right pharynx, and there is not doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In regards to the Veteran's service connection claim, the 
Board finds that the VCAA notice requirements have been 
satisfied by the August 2006 VCAA letter.  In the August 2006 
letter, VA informed the Veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.  

Turning to the Veteran's increased rating claims, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In this case, the RO sent a letter to the Veteran in August 
2006 regarding the VCAA notice requirements for his increased 
rating claims.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claims for 
increased evaluations would be evidence showing that his 
disabilities are worse than the current evaluations 
contemplate.  The letter also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disabilities and the impact on his 
employment and daily life, which can also be substantiated by 
sending statements from other individuals who are able to 
describe in what manner the disabilities have become worse.  
It also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letter stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  While the Board acknowledges the 
letter, the VCAA duty to notify has not been satisfied 
because the letter did not specifically advise the Veteran of 
the criteria necessary to warrant a higher evaluation for his 
service-connected disabilities.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
Veteran had actual knowledge of what was necessary to 
substantiate his claims for increased ratings, which is shown 
by his statements contending that his disabilities have 
worsened in severity and affect his overall daily 
functioning.  The Board finds that by way of the Veteran's 
actual knowledge and the overall development of his claims 
throughout the pendency of this appeal, the errors of notice 
are non-prejudicial to the Veteran.  In the May 2007 notice 
of disagreement, the Veteran wrote that his ankle gives away; 
he has prostrating headaches three or four times a day 
associated with his rhinitis; and he could not rotate his 
shoulder.  Given the Veteran's assertions, he has actual 
knowledge of what symptoms are needed to substantiate his 
increased rating claims. 

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records and private medical records dated January 
1999 to January 2007.  The Veteran was also provided VA 
examinations in connection with his claims for increased 
ratings.  Specifically, the 2006 VA examination is adequate 
for rating purposes.  The examiner reviewed the Veteran's 
claims file, noted his medical history, and recorded 
pertinent examination findings.  The Board acknowledges that 
the latest VA examination was conducted in 2006; however, 
neither the Veteran nor his representative has indicated that 
there has been a material change in the Veteran's claims and 
the evidence does not show that the current ratings are 
incorrect.  See 38 C.F.R. § 3.327 (2008); VAOGCPREC 11-95.  
Further, all obtainable evidence identified by the Veteran 
relative to the claims has been obtained and associated with 
the claims file.  Neither the Veteran nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim of service connection for 
squamous cell carcinoma of the right pharynx, the Board finds 
that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claim.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

Here, the evidence does not indicate that the Veteran's 
claimed condition may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the Veteran with a medical 
examination absent a showing by the Veteran of a causal 
connection between the disability and service).  In this 
case, the Veteran has not brought forth evidence suggestive 
of a causal connection between the claimed condition and 
service.  The RO informed the Veteran that he would need 
medical evidence of a relationship between his claimed 
condition and service, and the Veteran has not provided such 
evidence or indicated where such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was competent evidence of a current disability 
and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, as relied upon in part by the Board in denying 
his claim, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.  However, unlike Charles, in this case, there is 
no competent evidence of the Veteran's current disability 
being related to service.  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
musculoligamentous sprain of the right shoulder is denied.  

Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis with headaches is denied.  

Entitlement to a compensable evaluation for fracture of the 
left ankle is denied.  

Entitlement to service connection for squamous cell carcinoma 
of the right pharynx is denied.  





REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
Veteran's claims of increased ratings for his low back strain 
with degenerative joint disease and bilateral hearing loss.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claims.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

In regards to the Veteran's service-connected low back strain 
with degenerative joint disease, in September 2006, the 
Veteran was afforded a VA examination for his service-
connected back disability.  He reported to the examiner a 
history of fatigue, decreased motion, stiffness, weakness, 
spasms, pain radiating to the right leg, and severe flare-ups 
that are only alleviated after sitting or lying down.  Active 
range of motion testing for the thorcolumbar spine was 
flexion to 70 degrees, extension to 30 degrees, right lateral 
flexion to 30 degrees, left lateral flexion to 30 degrees, 
right lateral rotation to 30 degrees, and left lateral 
rotation to 30 degrees.  When questioned by the examiner, the 
Veteran also admitted to having urinary urgency, urinary 
frequency one to two hours daily, nocturia four times per 
night, erectile dysfunction, and leg or foot weakness.  

The examiner diagnosed the Veteran with lumbar strain now 
degenerative disc disease L3-5 with spurring of end plates, 
and indicated that the etiology of the symptoms mentioned 
above are related to his service-connected low back 
disability.  

However, private treatment records only note complaints of 
back pain and back aches.  More importantly, private 
treatment records are inconsistent in regards to the 
Veteran's reports of having urinary urgency, urinary 
frequency one to two hours daily, and nocturia four times per 
night.  In July 2004, February 2006, and April 2006 private 
treatment records, the Veteran reported experiencing slight 
nocturia, but in May 2005, July 2006, and November 2006, 
private treatment records indicate that he denied having 
dysuria, nocturia, incontinence, hesitancy, or straining at 
urine.  It is also noted that the Veteran has diabetes 
mellitus and a heart disability.

Although the September 2006 VA examination report shows no 
evidence of intervertebral disc syndrome and slight 
limitation of flexion with normal findings otherwise, the VA 
examiner stated that the Veteran's urinary problems are 
related to his service-connected back disability.  The Board 
notes that based upon the VA examination report and the 
private treatment records, the Veteran does experience 
nocturia, but the evidence appears to be contradictory in 
terms of its severity.  Due to the inconsistency regarding 
the Veteran's claimed nocturia, the Board finds that an 
additional VA examination for his service-connected low back 
disability is warranted.  

Turning to the Veteran's service-connected bilateral hearing 
loss, additional evidence was received at the Board in 
December 2008 without the Veteran's waiver of initial 
consideration by the agency of original jurisdiction.  The 
evidence includes a September 2008 private medical audiogram.  
Although the Veteran did not directly assert that his 
service-connected bilateral hearing loss has worsened since 
his last VA examination in September 2006, there appears to 
be a disparity between his recent private medical audiogram 
and the earlier VA examination findings.  The Board finds 
that further examination is required so that the decision is 
based on a record that contains a current examination.  An 
examination too remote for rating purposes cannot be 
considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 
127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991) (where the record does not adequately reveal 
the current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination).  Therefore, the Board 
finds that an additional VA audiological examination is 
necessary to clarify the current severity of his bilateral 
hearing loss.  

In short, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, (2008), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), must be 
fully met.  

2.  Afford the Veteran a VA examination 
to determine the nature and severity of 
his service-connected low back strain 
with degenerative joint disease.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests should be completed.  The 
examiner's report should set forth range 
of motion studies for the lumbar spine 
and the examiner should identify any 
objective evidence of pain.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also report and discuss any 
associated neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment.  

3.  Afford the Veteran a VA audiological 
examination for his service-connected 
bilateral hearing loss.  All necessary 
tests should be conducted including 
puretone testing and word recognition 
testing using the Maryland CNC word list.  
If the examiner cannot complete 
audiological testing or speech 
recognition testing for any reason, 
he/she should provide a detailed 
explanation for why such testing cannot 
be completed.  

The Veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiners.  The examination reports 
should reflect that such review was 
accomplished.  A rationale for any 
conclusions reached should be provided.  

4.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


